IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 518 MAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
TYLER CHRISTIAN SLATOFF,                    :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.